Notice of Pre-AIA  or AIA  Status
 	The present application 16/150,788, filed on 10/3/2018 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File) 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
DETAILED ACTION
Claims 1-14 are pending in this application.
Examiner acknowledges applicant’s amendment filed on 12/8/2020
Drawings
The Drawings filed on 10/3/2018 are acceptable for examination purpose.
Priority
Acknowledgment is made of applicant's claim under 35 USC 119 (a-d) foreign priority benefit JAPAN application # 2017-197006 filed on 10/10/2017.

Information Disclosure Statement

The information disclosure statement filed on 10/3/2018 is in compliance with the provisions of 37 CFR 1.97, and has been considered and a copy is enclosed with the previous Office Action. 

Response to Argument
Applicant’s arguments page 7-9 with respect to claims 1-14 filed on 12/8/2020 have been fully considered, for examiners’ response, see discussion below:
a) 	At page 7-8, claim 1, 7, 13, applicant argues the following:
 	“update an appearance frequency of the value corresponding to the selected key, and generating a template of a combination of a target value whose updated appearance frequency is greater than a threshold frequency and a target key corresponding to the target value”, the independent claims provide a distinction over Lipstone and Seol, and thus over a combination thereof.
 	For example, Lipstone discloses performing updating processing when cache content in the edge server has passed the specific time (period). Further, Seol discloses selecting monitoring server according to load status of servers and calculating the bandwidth ratio indicating the excess performance guide frequency to sampling frequency ratio based on the server performance guide standard and its number.
 	Flowever, Lipstone and Seol do not disclose updating an appearance frequency of a value and generating a template of a combination of a target value and target key when updated appearance frequency is greater than a threshold frequency.
 	Thus, the features of "update an appearance frequency of the value corresponding to the selected key" and "generating a template of a combination of a target value whose updated appearance frequency is greater than a threshold frequency and a target key corresponding to the target value" recited in independent claims provide a distinction over the cited references.


As to the above argument (a), examiner noted the following:
35 U.S.C. § 103(a) 	Section 103 forbids issuance of a patent when "the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains."KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007) (hereinafter "KSR").In KSR, the Supreme Court emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art", id. at 415, and discussed circumstances in which a patent might be determined to be obvious. Id. at 415-16 (citing Graham v. John Deere Co., 383 U.S. 1, 12 (1966)). The Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." Id. at 416. The operative question in this "functional approach" is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id. at 417. 	The Federal Circuit recently recognized that "[a]n obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a 
	As best understood by the examiner, the prior art of Lipstone is directed to edge server collecting data, aggregating the collected analytics, i.e.,analytics management, more specifically collection, analyzing content associated with the edge site of content delivery network environment (Abstract); prior art of  Lipstone teaches collection, analyzing data with respect to edge server computer locates media access server, as such edge server computer request for content to the located media access server, further during streaming data including metadata describing file(s), (fig 1-2, fig 14, 0024-0025, 0035, 0056, 0079-0080), it is noted that Lipstone teaches media content portal sharing metadata, as such edge server like a typical web cache as shown in fig 2;  prior art of  Lipstone teaches media content portal sharing metadata, supporting shared template in collecting data, mapping metadata corresponds to characteristics of the meta information, it is further noted that Lipstone teaches node-to-server metadata stored in the host table thereby managing specific node-server collection of metadata in 
	The prior art of Seol is directed to server load monitoring and storing with reference to time, defining server management policy (Abstract), the server management policy determines average server load value, maximum server load value and like (0018, line 1-4) and the performance band ratio depend from performance guide frequency to sampling frequency ratio (0050).
 	It is however, noted that Lipstone does not teach “an appearance frequency”, appearance frequency is greater than a threshold frequency”.  On the other hand, Seol et al., disclosed “an appearance frequency” (Abstract, 0009,0011, fig 5, 0050-0052- Seol teaches overall performance of server with respect to frequency in a period range particularly used in frequency to sample frequency ratio to monitoring specific time range);  “appearance frequency is greater than a threshold frequency” (0011-0013,0019,0044-0047, fig 2 – Seol teaches reference setting unit element 220 in calculating band ratio or appearance frequency monitoring server load and compare the server load values for to the monitoring target server(s))
 	It would have been obvious before the effective filing date of the applicant’s claimed invention to incorporate server load monitoring, including measuring server load values with respect to reference time of Seol et al., into Analytics management particularly one or more edge servers disposed in an edge site of a content delivery network of Lipstone because that would have allowed users of Lipstone to substitute 
 	Examiner applies above arguments to claims 7,13, and claims 2-6,8-12,14  depend from claims 1,7,13













Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipstone, US Pub. No. 2012/0215779 published Aug,2012 in view of Seol et al., (hereafater Seol), US Pub. No. 2018/0020048 filing date Jul,2016.

As to Claim 1,7,13, Lipstone teaches a system which including “ An information collection system comprising” (Abstract – Lipstone teaches analytics management, more specifically collection, analyzing content associated with the edge site of content delivery network environment):
 	“a center server that collects meta information including a key and a value; and
an edge server that transmits the meta information to the center server” (fig 1-2, fig 14, 0024-0025, 0035, 0056, 0079-0080 – Lipstone teaches collection, analyzing data with respect to edge server computer locates media access server, as such edge server computer request for content to the located media access server, further during streaming data including metadata describing file(s), it is noted that Lipstone teaches media content portal sharing metadata, as such edge server like a typical web cache as shown in fig 2
 	“wherein the edge server is configured to (fig 2 – Lipstone teaches edge server element 202)
 	“select the key for managing the value, based on characteristics of the meta information” (fig 14, 0179-0181, fig 15, 0190 - Lipstone teaches media content portal sharing metadata, supporting shared template in collecting data, mapping metadata corresponds to characteristics of the meta information, it is further noted that Lipstone 
 	“update the value corresponding to the selected key” (fig 1-2, 0046-0047,0053 - Lipstone  teaches stream cache data structure defining HEAD TTL and content in the cache, while deleting and/or updating content, based on the response validation/revalidation with respect to TTL thereby ensuring valid content, note: TTL is time-to-live value)and
 	“generating a template of a combination of a target value whose updated a target key corresponding to the target value” (0113-0014, fig 10, fig 15, 0180-0181 - Lipstone   teaches data collection, setting for managing network content and/or network analytics particularly describes reporting portal element 1016 for reporting data and reporting on overall servers management with respect to central server, further reporting data supports defining not only template(s) for collection, analyzing data, but also shard template(s).  
 	It is however, noted that Lipstone  does not teach “an appearance frequency”, appearance frequency is greater than a threshold frequency”.  On the other hand, Seol et al., disclosed “an appearance frequency” (Abstract, 0009,0011, fig 5, 0050-0052- Seol teaches overall performance of server with respect to frequency in a period range particularly used in frequency to sample frequency ratio to monitoring specific time range);  “appearance frequency is greater than a threshold frequency” (0011-0013,0019,0044-0047, fig 2 – Seol teaches reference setting unit element 220 in calculating band ratio or appearance frequency monitoring server load and compare the server load values for to the monitoring target server(s))


As to Claim 2,8, combination of Lipstone, Seol disclosed:
	“determine whether to generate the template of the combination of the target value and the target key based” (Lipstone : 0113-0114) 
	Seol disclosed “calculate a ratio between the number of elements of the value corresponding to an identification key for identifying a transmission source of the meta information and the number of elements of the value corresponding to the key except for the identification key: (Seol: 0017-0018,0039-0041)
 	

As to Claim 3,9 Lipstone disclosed
 	when the number of elements of the value corresponding to an identification key for identifying a transmission source of the meta information is equal to the number of elements of the value corresponding to the key except for the identification key (0176-0178, 0190), “select the combination of the target value and the target key for generating the template” (0097-0098,0114-0115).

As to Claim 4,10, Lipstone, Seol combination  disclosed wherein the edge server is configured to (Lipstone : fig 2)
 	“when the number of elements of the value corresponding to the key except for an identification key with respect to the number of elements of the value corresponding to the identification key (0176-0178, 0190) for identifying a transmission source of the meta information (0055-0056)  On the other hand, Seol disclosed is less than or equal to a predetermined threshold, select the key for managing the appearance frequency of the value” (.Seol: 0041-0042,0047)

As to Claim 5,11 Lipstone, Seol combination  disclosed wherein the edge server is configured to (Lipstone : fig 2)
 	when the number of elements of the value corresponding to a key except for an identification key with respect to the number of elements of the value corresponding to the identification key (Lipstone : 0176-0178, 0190) for identifying a transmission source of the meta information (Lipstone : 0055-0056).  On the other hand, Seol 

As to Claim 6,12 Lipstone disclosed:
 	wherein the edge server is configured to select a combination of an identification key for identifying a transmission source of the meta information (0176-0178, 0190) and the value corresponding to the identification key for generating the template (0097-0098,0114-0115).

As to Claim 14, Lipstone disclosed “wherein the key indicates item name, and the value indicates an item value corresponding to the key (0103,0107 – edge collectors maintains log records and respective aggregator, further aggregator have time, date and identifier bin)


Conclusion
The prior art made of record
				a.  	US Pub. No. 		20120215779	
				b. 	US Pub No.		20180020048
		




 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 













 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gorney, Boris, can be reached on (571) 270- 5626.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information  for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Srirama Channavajjala/Primary Examiner, Art Unit 2158